1

2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT
9                                        EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK ROBERTS,                                               No. 2:18-cv-00413-MCE-CKD
12                         Plaintiff,
13          v.                                                       NON-RELATED CASE ORDER
14    ASCENT MORTGAGE RESOURCE GROUP, LLC,
      et al.
15
                   Defendants.
16    ____________________________________/
17    MICHELLE COULTER, et al.,                                      No. 2:16-cv-02237-SB
18                         Plaintiffs,
19            v.
20    ASCENT MORTGAGE RESOURCE GROUP, LLC,
      dba AMERICAN RENT TO OWN.,
21
                   Defendant.
22    ____________________________________/
23

24           The Court has received the Notices of Related Cases filed on April 19, 2018. See Local Rule 123,

25   E.D. Cal. (1997). The Court has determined, however, that it is inappropriate to relate or reassign the

26   cases, and therefore declines to do so.

27
     ///
28
                                                            1
1            This order is issued for informational purposes only, and shall have no effect on the status of the
2    cases, including any previous Related (or Non-Related) Case Order of this Court.
3            IT IS SO ORDERED.
4    DATED: December 10, 2018
5

6

7
                                                _______________________________________
8                                               MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
